Opinion issued October 2, 2014




                                     In The
                             Court of Appeals
                                    For The
                         First District of Texas


                             NO. 01-13-00217-CV


         IN RE MOTION TO MODIFY ORDER OF EXPUNCTION


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 12CV2065


                       MEMORANDUM OPINION

      This is an appeal from the trial court’s order signed December 11, 2012. On

September 4, 2014, the trial court signed an order vacating the December 11, 2012

order. A notice of intent to dismiss was issued by this Court on September 9,

2014, providing the parties 10 days to respond explaining why the appeal is not

moot. No party responded to the notice. Accordingly, we dismiss the appeal as
moot. See TEX. R. APP. P. 42.3(C); 43.2(f). We dismiss any pending motions as

moot.

                                PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                       2